DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species VII (claims 1, 3, 4, 6, 7, 14, 15, and 17) in the reply filed on 1/3/22 is acknowledged.  The traversal is on the ground(s) that the entire application can be searched without serious burden.  This is not found persuasive because the species are distinguished by (1) switching assemblies comprising single switches and plural switches and (2) heat extraction arrangements having first and second electro-thermal conductor elements and then third and fourth electro-thermal conductor elements, and (3) first and second power terminals and first and second neutral terminals that require searches in different subgroups.  However, the applicant is reminded that any claims that include all the limitations of an allowable claim are subject to rejoinder, and may be subsequently allowed.
The requirement is still deemed proper and is therefore made FINAL.
Further, claim 15, and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (Species V); however, applicant will be entitled to consideration of claims to additional species which from or otherwise require all the limitations of an allowable generic claim as provide by 37 CFR 1.141. 
Claims 2, 5, 8-13, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/3/22.

Claim Objections
2.	Claim 1 is objected to because of the following informalities:  in line 3, a word appears to be missing between “conductor” and “an”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3, 4, 6, 7, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 10 of claim 1, the applicant states the term “adsorb” in the limitation “adsorb heat from said switching assembly”; however, it is unclear what the applicant actually means by “adsorbing heat”.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



6.	In view of the 112 rejection above, claim(s) 1, 3, 4, 6, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawashima et al. US 2005/0161785 A1, as disclosed by the IDS filed 9/16/19.  Kawashima discloses (see, for example, FIG. 8, 11, and 13, and paragraphs [0092]-[0094], [0105]; [0113]-[0118]) a solid state switching device 1 comprising a pair of line terminals 5, 6; phase conductor (FIG. 8, paragraph [0092], and FIG. 13, paragraph [0113]); switches (see element 2/3 of FIG. 8, 13), power terminals DT1/DT2, additional heat extraction arrangement (paragraph [0093], [0094], [0105]), and heat sink element 27.  Kawashima does not clearly disclose the additional heat extraction arrangement convey at least a portion of the adsorbed heat along said phase conductor through said first and second line terminals; however, it would have been obvious to one of ordinary skill in the art to have the additional heat extraction arrangement convey at least a portion of the adsorbed heat along said phase conductor through said first and second line terminals in order to dissipate heat more quickly as would be expected by being contained in the same contiguous structure.
	Regarding claims 3-4, and 14, see, for example, paragraph [0117] wherein Kawashima discloses the additional heat extraction arrangement thermally couples said first and second line terminals with said switching assembly and electrically couples said first and second line terminals respectively with the first and second power terminals of the said switching assembly.  In FIG. 14, Kawashima discloses first electro-thermal element 5, and second electro-thermal element 7.

	Regarding claim 7, see, for example, paragraph [0093], and [0115] wherein Kawashima discloses a sealing body 17 and insulating sheet 28.

7.	In view of the 112 rejection above, claim(s) 1, 3, 4, 6, 7, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kouno et al. US 2018/0294250 A1 (foreign priority JP 2015-126785, June 24, 2015).  Kouno discloses (see, for example, FIG. 1-3) a solid state switching device 5 comprising a pair of line terminals including first line terminal 6 and second line terminal 7; phase conductor P, N; power switches 11, 12; first power terminal 22, second power terminal 23; heat sink element 31a, and additional heat extraction arrangement 30a/36/31b/30b.  Kouno does not clearly disclose the additional heat extraction arrangement convey at least a portion of the adsorbed heat along said phase conductor through said first and second line terminals; however, it would have been obvious to one of ordinary skill in the art to have the additional heat extraction arrangement convey at least a portion of the adsorbed heat along said phase conductor through said first and second line terminals in order to dissipate heat more quickly as would be expected by being contained in the same contiguous structure.
	Regarding claim 3, see, for example, FIG. 1-3 wherein Kouno discloses the additional heat extraction arrangement 30a/36/31b/30b thermally couples said first and second line terminals 6/7 with said switching assembly 11/12 and electrically couples said first and second line terminals respectively with the first and second power terminals 22/23 of the said switching assembly.

	Regarding claim 6, see, for example, FIG.1 wherein Kouno discloses the power switches 11/ 12 being connected to each other.
	Regarding claim 7, see, for example, FIG. 3 wherein Kouno discloses a first thermal conductor interface element 32, and a second thermal conductor interface element 32.
Regarding claim 14, see, for example, FIG. 1-3 wherein Kouno discloses the additional heat extraction arrangement 30a/36/31b/30b thermally couples said first and second line terminals 6/7 with said heat sink element 31a.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





Eugene Lee
March 8, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815